      Case: 1:20-cv-02348 Document #: 1 Filed: 04/15/20 Page 1 of 27 PageID #:1




                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION

ANTONIO SOLIS, JOSE SOLIS, and JUAN               )
RANGEL, individually and on behalf of all         )          Case No.
others similarly situated,                        )
                                                  )
             Plaintiffs,                          )
                                                  )
             v.                                   )
                                                  )          CLASS ACTION COMPLAINT
HILCO REDEVELOPMENT LLC, HRE                      )          FOR DAMAGES AND
CRAWFORD LLC, MORGAN/HARBOUR                      )          EQUITABLE RELIEF
LLC, HENEGHAN WRECKING &                          )
EXCAVATING CO., CONTROLLED                        )
DEMOLITIONS, INC., V3 COMPANIES,                  )
LTD., COMMERCIAL LIABILITIES                      )
PARTNERS LLC, and MARINE                          )
TECHNOLOGY SOLUTIONS LLC,                         )
                                                  )
             Defendants.                          )
                                                  )
                                                  )          JURY TRIAL DEMANDED
                                                  )

                                           COMPLAINT

       Antonio Solis, Jose Solis, and Juan Rangel, Plaintiffs, by their undersigned attorneys, on

behalf of themselves and all others similarly situated, bring this class action complaint for

monetary, declaratory, and injunctive relief against Defendants Hilco Redevelopment LLC, HRE

Crawford LLC, Morgan/Harbour LLC, Heneghan Wrecking & Excavating Co., Controlled

Demolitions, Inc., V3 Companies, Ltd., Commercial Liabilities Partners LLC, and Marine

Technology Solutions LLC, stating as follows:

                                        INTRODUCTION

       1.         In the midst of the COVID-19 pandemic causing severe respiratory illness and

death worldwide, the Defendants in this lawsuit caused a smokestack to be demolished at the
      Case: 1:20-cv-02348 Document #: 1 Filed: 04/15/20 Page 2 of 27 PageID #:2




Crawford Coal Power Plant in the Little Village neighborhood of Chicago, emitting a plume of

toxic debris and particulate matter across the neighborhood.

       2.      The Defendants’ toxic plume consumed the Little Village neighborhood without

warning, settling in the lungs, on the bodies, and across the property of the Little Village

community, who are the Plaintiffs and Class Members in this lawsuit.

       3.      The Defendants’ demolition was done with blatant disregard for the safety of the

community. And the Defendants conducted their demolition in violation of the rules, regulations,

and customs governing the safe demolition and disposal of industrial sites.

       4.      Immediately, the Defendants’ toxic plume caused the residents of Little Village

difficulty breathing, and it has had and will have a pronounced effect on their health in the

future. In addition, the Defendants’ toxic plume coated dozens of properties and personal

property throughout the neighborhood, reducing their value, and requiring extensive remediation.

       5.      Little Village is a largely Latino neighborhood that has long been one of the most

vibrant and industrious neighborhoods in Chicago. But despite its cultural and economic

contributions to the city, the residents of Little Village have long been victims of environmental

injustice. The Defendants’ recent demolition at the Crawford Coal Power Plant is the latest in

this long line of environmental harms inflicted on the residents of Little Village, and it is an

incident that would not have occurred in the white neighborhoods on the north side of Chicago.

       6.      Plaintiffs bring this action for monetary, declaratory, and injunctive relief to

redress the harms that they have suffered and that they will continue to suffer in the future.

                                 JURISDICTION AND VENUE

       7.      This Court has jurisdiction pursuant to 28 U.S.C. § 1332(d)(2) because sufficient

diversity of citizenship exists between the Parties and Class Members in this action, the




                                                  2
      Case: 1:20-cv-02348 Document #: 1 Filed: 04/15/20 Page 3 of 27 PageID #:3




aggregate amount in controversy exceeds $5,000,000, exclusive of interests and costs, and there

are 100 or more members of the Classes. The named Plaintiffs and many other Class Members

are individuals who are citizens of Illinois, and at least one of the Defendants—Controlled

Demolitions, Inc.—is a Maryland corporation with its principal place of business in Maryland.

       8.      In addition, this Court has jurisdiction of the federal claims pursuant to 28 U.S.C.

§1331, and supplemental jurisdiction of the state-law claims pursuant to 28 U.S.C. § 1367.

       9.      Venue is proper under 28 U.S.C. §1391(b) because a substantial part of the acts or

omissions giving rise to the claims alleged herein occurred in the Northern District of Illinois.

                                            PARTIES

A.     The Named Plaintiffs

       10.     Plaintiff Antonio Solis is a resident of, and property owner in, the Little Village

neighborhood. Mr. Solis is a citizen of Illinois. He was in his house when the dust cloud

descended, coating the entire neighborhood and seeping into his home. The dust was so

widespread that he felt it in his mouth. He later experienced headaches when he went outside, as

well as a sore throat. And as an older man, he is fearful that the dust will endanger his health. He

is afraid to clean the dust in his home because he does not know what chemicals it might contain.

       11.     Plaintiff Jose Solis is a resident of the Little Village neighborhood and a citizen of

Illinois. Mr. Solis witnessed the immediate aftermath of the demolition from his home as an

enormous, dense cloud of dust spread rapidly toward his house. The cloud, in which Solis saw

particles resembling ash, remained so dense that for more than ten minutes he could hardly see

outside and left a thick residue in and around his home. From his time working as a security

guard at Crawford Coal, Solis believes that the plant building contained potentially harmful

substances, and for days after the incident he kept his child from going outside for fear that he




                                                 3
      Case: 1:20-cv-02348 Document #: 1 Filed: 04/15/20 Page 4 of 27 PageID #:4




would become sick. Solis and his father, who has health issues, were afraid even to clean up the

dust residue because they feared exposure to dangerous toxins.

       12.     Plaintiff Juan Rangel is a resident of, and property owner in, the Little Village

neighborhood and a citizen of Illinois. He has been actively involved in the Little Village

community for more than thirty years. After visiting his brother who had fallen ill with

coronavirus, Mr. Rangel returned to his home in Little Village and saw that the remnants of the

dust cloud coated his entire block. Mr. Rangel was not aware that the demolition was planned for

that day despite his extensive connections with other community members, and he first saw the

notice of the demolition only after it occurred. He and the other community members he has

spoken to are fearful of the health consequences that will follow from the demolition,

particularly because many people in the community, including older people, spend considerable

time outside on Saturdays, the day that the demolition occurred. He is afraid to attempt to clean

up the dust or even spend time working outside because he does not know whether doing so will

put his health in further danger.

B.     The Defendants

       13.     Defendant HILCO REDEVELOPMENT LLC is an Illinois company that acquires

and redevelops real estate properties. It owns the now-shuttered Crawford Coal Power Plant and

the land on which it was situated in 2017.

       14.     Defendant HRE CRAWFORD LLC is an Illinois company. On information and

belief, HRE CRAWFORD LLC is a subsidiary, affiliate, or partner of Hilco Redevelopment

directly concerned with the redevelopment of the Crawford Coal Power Plant. In filings with the

State of Illinois and the Chicago Department of Public Health, HRE CRAWFORD LLC is listed

as the owner of the site.




                                                 4
      Case: 1:20-cv-02348 Document #: 1 Filed: 04/15/20 Page 5 of 27 PageID #:5




       15.     Defendant MORGAN/HARBOUR LLC is an Illinois company that provides

general contracting services. MORGAN/HARBOUR LLC is the general contractor for the

redevelopment of the Crawford Coal Power Plant.

       16.     Defendant HENEGHAN WRECKING & EXCAVATING CO. is an Illinois

corporation that provides demolition services. On information and belief, HENEGHAN

WRECKING & EXCAVATING CO. contracted with one or more other Defendants to perform

the demolition and disposal at the Crawford Coal Power Plant.

       17.     Defendant CONTROLLED DEMOLITIONS, INC. is a Maryland corporation

with its principal place of business in Maryland. CONTROLLED DEMOLITIONS, INC.

provides demolition services and, on information and belief, CONTROLLED DEMOLITIONS,

INC. contracted with one or more other Defendants to perform the demolition and disposal at the

Crawford Coal Power Plant.

       18.     Defendant V3 COMPANIES, LTD. is an Illinois company that provides

engineering, contracting, environmental planning, and surveying services. On information and

belief, V3 COMPANIES was heavily involved in planning and carrying out the redevelopment

of the Crawford Coal Power Plant, including the demolition of the existing structures.

       19.     Defendant COMMERCIAL LIABILITY PARTNERS, LLC is a Florida company

that provides environmental risk and liability management services for property redevelopment

services. COMMERCIAL LIABILITY PARTNERS, LLC is partnered with one or more other

Defendants in the redevelopment of the Crawford Coal Power Plant.

       20.     Defendant MARINE TECHNOLOGY SOLUTIONS, LLC, based in Selinsgrove,

PA., is a construction management and environmental safety consulting firm and one of the

contractors hired to work onsite at the Crawford Coal Power Plant.




                                                5
      Case: 1:20-cv-02348 Document #: 1 Filed: 04/15/20 Page 6 of 27 PageID #:6




                                               FACTS

A.     The Little Village Community

       21.     Little Village is a neighborhood on Chicago’s southwest side. It has been a

majority-Latino neighborhood for more than 40 years and is home to the largest Mexican and

Mexican-American communities in the Midwest.

       22.     The 26th Street corridor in Little Village generates the second-most revenue and

sales tax of any shopping district in the entire city, after the Magnificent Mile in downtown

Chicago. Customers spend $900 million a year at the 500 businesses that make up this

commercial district.

       23.     Unfortunately, Little Village has also suffered from a long history of serious

environmental degradation caused by a variety of heavily polluting industrial sites.

       24.     As of 2013, Little Village also had the least green space per capita of any

neighborhood in Chicago, with its tens of thousands of residents sharing a single park. This

changed in 2014 with the opening of La Villita Park, which occupies the site of a former

industrial brownfield polluted by Celotex Corp. that had been designated a Superfund Site by the

Environmental Protection Agency.

       25.     The remediation of the heavily contaminated Celotex Superfund Site and its

conversion into La Villita Park is only one of many hard-fought victories won by the long-

standing community activist group Little Village Environmental Justice Organization (LVEJO),

which has taken on many other sources of dangerous pollution and chemical exposure in the

neighborhood, including the Winter Metals smelter, Waste Management Inc.’s Waste Transfer

Station, and the site at the center of this suit, the Crawford Coal Plant.




                                                  6
      Case: 1:20-cv-02348 Document #: 1 Filed: 04/15/20 Page 7 of 27 PageID #:7




       26.     As described below, the closure of the Crawford Coal Plant was supposed to

represent the end of a major and deadly source of pollution in the neighborhood. Instead, the

Defendants’ actions have caused the very chemicals from the Crawford Coal Plant that LVEJO

and the Little Village community worried about for years to blanket residents, homes,

businesses, and open spaces.

B.     The Crawford Coal Plant Has Been A Years-Long Health Hazard

       27.     The Crawford Coal Plant was a coal-fired electric-generating plant that began to

operate at its location on the 3500 block of South Pulaski Road in 1924.

       28.     By 2011, the Crawford Coal Plant was one of only two large coal plants in

operation anywhere in the United States within the boundaries of a major city. The reason that

such plants were not operated within densely populated areas in the United States is because they

generate harmful particulate matter and a long list of dangerous chemicals.

       29.     Among other things, the Crawford Coal Plant, like other coal-fired power plants,

generated and emitted mercury, sulfur dioxide, nitrogen oxides, and lead. Moreover, coal-fired

power plants are a tremendous source of radiation. The burning of coal produces fly ash, and a

typical coal plant produces fly ash containing five to ten tons of uranium and thorium per year.

Community members and local officials have expressed concern about asbestos at the Crawford

Coal Plant site. And on-site inspections have revealed, among other harmful contaminants, total

petroleum hydrocarbons (TPHs), a class of chemicals known to cause respiratory problems,

cancer, and permanent damage to the nervous system.

       30.     Pollutants from the Crawford Coal Plant imposed extreme health consequences on

the Little Village community during the years that the facility operated. In 2012, LVEJO finally




                                                7
      Case: 1:20-cv-02348 Document #: 1 Filed: 04/15/20 Page 8 of 27 PageID #:8




succeeded in closing the Crawford Coal Plant, and the group has been fighting for remediation of

the site since that time.

        31.     In 2017, Defendant Hilco purchased the Crawford Coal Plant, and it set about

building a warehouse on the site. The demolition and disposal of the smokestack at the Crawford

Coal Plant was performed as part of Defendant Hilco’s building project.

        32.     LVEJO as well as other community groups repeatedly expressed concerns about

the Crawford Coal Plant redevelopment project, including concerns about how toxic waste and

chemicals would be contained during the remediation, demolition, and redevelopment process.

LVEJO also expressed concerns about air monitoring during the demolition. Defendants

repeatedly reassured the community that they had plans in place to ensure that dust would be

properly suppressed during the demolition and that the neighborhood’s air quality would not be

affected.

C.      The Defendants Cut Corners Demolishing the Crawford Coal Plant

        33.     The Defendants worked collectively to demolish and dispose of the smokestack at

the Crawford Coal Plant on April 11, 2020.

        34.     The demolition and disposal was an unmitigated disaster.

        35.     It was a disaster because of the Defendants’ wrongful conduct.

        36.     Among other things, the Defendants did not follow the rules, regulations, or

customs governing the demolition and disposal of industrial sites.

        37.     The Defendants did not take measures to prevent the ejection of debris and

particular matter from the Crawford Coal Plant during their demolition and disposal.

        38.     The Defendants did not put in place measures to stop the spread of debris and

particulate matter resulting from its demolition and disposal across the community.




                                                 8
      Case: 1:20-cv-02348 Document #: 1 Filed: 04/15/20 Page 9 of 27 PageID #:9




       39.     The Defendants did not take measures to protect the Little Village community

from the spread of debris and particulate matter resulting from its demolition and disposal.

       40.     The Defendants made false promises about how the demolition and disposal

would proceed and it did not adhere to those promises.

       41.     The Defendants gave no notice of their demolition and disposal to the Little

Village community.

       42.     Defendants failed to give proper warnings to the Little Village community about

risks of the demolition and disposal to their health.

       43.     Defendants failed to give proper warnings to the Little Village community about

steps they should be prepared to take to mitigate harm to themselves in the event of a toxic

release in the demolition and disposal.

       44.     Instead, the Defendants intentionally misled residents, cut corners that prevented

the demolition from occurring safely, and then proceeded with their plainly unsafe demolition

and disposal during Easter weekend in the middle of a pandemic.

D.     The Defendants’ Toxic Plume

       45.     On the morning of April 11, the Defendants toppled the smokestack at the

Crawford Coal Plant.

       46.     Immediately after the smokestack fell, a toxic plume enveloped the Little Village

community.

       47.     In the words of the Mayor of the City of Chicago, “A massive plume of dust

drifted across [the] area, dropping dirt and particulate matter across homes, cars, businesses,

trees and every other inch of this community.”




                                                  9
    Case: 1:20-cv-02348 Document #: 1 Filed: 04/15/20 Page 10 of 27 PageID #:10




       48.    The following sampling of photographs of the scene show the on-the-ground

reality of the dense plume covering the Plaintiffs’ and Class Members’ neighborhood:




                                              10
Case: 1:20-cv-02348 Document #: 1 Filed: 04/15/20 Page 11 of 27 PageID #:11




                                    11
    Case: 1:20-cv-02348 Document #: 1 Filed: 04/15/20 Page 12 of 27 PageID #:12




       49.     A video recording of the demolition and the resulting toxic plume is available

here: https://www.nbcchicago.com/top-videos-home/drone-video-shows-demolition-that-

blanketed-little-village-in-dust/2254805/.

       50.     The following is a still image from that video, showing the plume’s spread over

the neighborhood:




       51.     Large-scale demolitions like the one performed by the Defendants cause

particulate matter to spread widely through the surrounding environment even in normal

circumstances. The Defendants’ implosion of the Crawford Coal Plant smokestack released a

cloud containing particulate matter that raised the air quality index from 50 (good) to 155

(unhealthy) within hours. As the images above show, the particular matter spread a wide radius

from the demolition site.

       52.     Given the mercury, sulfur dioxide, nitrogen oxides, lead, asbestos, uranium,

thorium, TPHs, and other hazardous compounds present in and around the Crawford Coal Plant

over the years, on information and belief, some or all of these materials were present in the

clouds of particulate matter that enveloped the Little Village community starting on April 11.



                                                12
     Case: 1:20-cv-02348 Document #: 1 Filed: 04/15/20 Page 13 of 27 PageID #:13




       53.     Plaintiffs have not been advised as of the time of filing what amounts or

concentrations of these compounds were present in the plume of debris and particulate matter

that they inhaled and that now coats their community.

E.     Plaintiffs’ and Class Members’ Injuries and Damages

       54.     The Defendants’ misconduct created an unjustifiable risk to public health and

caused incalculable harm to the Plaintiffs and Class Members.

       55.     The Little Village neighborhood was particularly vulnerable to the health

consequences of the Defendants’ actions. A 2002 study linked the pre-existing pollution in the

community to an abnormal and large increase in premature deaths, increased emergency room

visits, and asthma attacks. In addition, Little Village faces the established health disparities

resulting from the fact that it is a majority-minority neighborhood. These disparities have made

the Little Village community one of the hardest-hit in the entire city during the COVID-19

pandemic.

       56.     In the immediate aftermath of the demolition, many community members had

difficulty breathing or were unable to breathe at all. In addition, exposure to particulate matter

can cause medical issues ranging from irritation to the eyes, nose and throat to lung irritation,

lung tissue inflammation, increased susceptibility to viral and bacterial pathogens, and in some

cases death. This is true for otherwise healthy people, and all the effects can be more severe for

individuals with pre-existing heart or respiratory problems.

       57.     Beyond the release of particulate matter, the structures that were demolished are

known to have contained the toxic compounds discussed above. The release of such harmful

compounds into the air poses an additional and acute health risk to the community.




                                                  13
    Case: 1:20-cv-02348 Document #: 1 Filed: 04/15/20 Page 14 of 27 PageID #:14




       58.     In this case, the health risks were increased because the Defendants conducted

their negligent demolition during the COVID-19 pandemic.

       59.     While some residents of Little Village already began experiencing the effects of

the Defendants’ toxic plume, many more will discover the full extent of their injuries only in the

months and years to come as the long-term medical implications of the Defendants’ misconduct

become clear. And even the individuals who manage to avoid serious illness will have to

carefully monitor their condition.

       60.     In addition to the serious health risks that the Defendants’ misconduct created, the

dust cloud has caused distress, nuisance, and property damage. Community members already

grappling with the fear of an unprecedented pandemic have been burdened with the uncertainty

that their health may now be in even greater danger than before.

       61.     Property owners and individuals with an interest in property in Little Village must

also contend with the physical damage caused by the dust cloud. Particulate matter causes

pervasive damage to materials. Fine particle dust has coated the entire community and will

require massive clean-up efforts to remove. The dust has even seeped into the homes of

community members, requiring significant cleaning just to make those residences safe and

habitable.

                              CLASS ACTION ALLEGATIONS

       62.     Plaintiffs bring this action on behalf of themselves and as a class action under

Federal Rule of Civil Procedure 23, seeking damages and equitable relief on behalf of the

following Classes for which Plaintiffs seek certification:

       a.      All persons, property owners, lessees and businesses whose property received
               particulate matter from the toxic plume from the demolition and disposal of the
               smokestack at the Crawford Coal Plant (the “Property Class”); and




                                                14
    Case: 1:20-cv-02348 Document #: 1 Filed: 04/15/20 Page 15 of 27 PageID #:15




       b.      All persons present in the area containing particulate matter from the toxic plume
               created by the demolition and disposal of the smokestack at the Crawford Coal
               Plant from April 11, 2020 until the particulate matter has been completely
               remediated (the “Resident Class”).

       63.     Excluded from the Classes are the Defendants and any judge or court personnel

assigned to this case and members of their immediate families.

       64.     Plaintiffs reserve the right to amend or modify the Class definitions with greater

specificity or division after having had an opportunity to conduct discovery.

       65.     Numerosity. Consistent with Rule 23(a)(1), the Classes are so numerous that

joinder of all members is impracticable. While Plaintiffs do not know the exact number of

members of the Classes, tens of thousands of people live in Little Village alone and thousands of

pieces of real and personal property were affected. Class Members may be identified through

objective means, including objective data available to the Parties regarding the persons and

property present in the affected areas following the demolition and disposal. Class Members may

be notified of the pendency of this action by recognized, Court-approved notice dissemination

methods, which may include U.S. mail, electronic mail, internet postings, social media and/or

published notice.

       66.     Commonality and predominance. Common questions of law and fact exist as to

all Class Members. These common questions of law or fact predominate over any questions

affecting only individual members of the Classes. Common questions include, but are not limited

to the following:

       a.      Whether the Defendants engaged in wrongful conduct as alleged herein;

       b.      Whether the Defendants conducted their demolition and disposal at the Crawford

               Coal Plant in violation of rules, regulations, and customs;




                                                15
Case: 1:20-cv-02348 Document #: 1 Filed: 04/15/20 Page 16 of 27 PageID #:16




  c.    Whether the Defendants caused the release of toxic particulate matter into the

        Little Village Community during their demolition and disposal at the Crawford

        Coal Plant;

  d.    Whether the Defendants violated permits issued by the City of Chicago;

  e.    Whether the Defendants failed to use the appropriate standard of care in

        conducting their demolition;

  f.    Whether the Defendants omitted required, reasonable, or minimal safety measures

        when conducting their demolition and disposal;

  g.    Whether the Defendants engaged in ultrahazardous activities;

  h.    Whether the Defendants were negligent;

  i.    Whether the Defendants inflicted emotional distress on the Plaintiffs and Class

        Members;

  j.    Whether the Defendants created a nuisance in conducting their demolition and

        disposal;

  k.    Whether the Defendants engaged in discrimination based on the Plaintiffs’ and

        Class Members’ race;

  l.    Whether Plaintiffs and Class Members suffered injury and damages to their

        persons as a result of Defendants’ conduct;

  m.    Whether Plaintiffs and Class Members suffered injury to their property interests

        as a result of Defendants’ conduct;

  n.    Whether Plaintiff and Class Members are entitled to damages, equitable relief and

        other relief.




                                        16
    Case: 1:20-cv-02348 Document #: 1 Filed: 04/15/20 Page 17 of 27 PageID #:17




       67.     Typicality. Plaintiffs’ claims are typical of the claims of the Classes they seek to

represent because Plaintiffs and all members of the proposed Classes have suffered similar

injuries as a result of the same conduct alleged herein. Plaintiffs have no interests to advance

adverse to the interests of the other members of the Classes.

       68.     Adequacy. Plaintiffs will fairly and adequately protect the interests of Classes

and have retained as their counsel attorneys experienced in class actions and complex litigation.

       69.     Superiority. A class action is superior to other available means for the fair and

efficient adjudication of this dispute. The injury suffered by each Class Member, while

meaningful on an individual basis, is not of such magnitude as to make the prosecution of

individual actions against Defendants economically feasible. Even if Class Members could

afford individual litigation, those actions would put immeasurable strain on the court system.

Moreover, individual litigation of the legal and factual issues of the case would increase the

delay and expense to all parties and the court system. A class action, however, presents far fewer

management difficulties and provides the benefit of single adjudication, economy of scale and

comprehensive supervision by a single court.

       70.     In the alternative, the proposed classes may be certified because:

       a.      The prosecution of separate actions by each individual Class Member would

               create a risk of inconsistent adjudications, which could establish incompatible

               standards of conduct for Defendants;

       b.      The prosecution of individual actions could result in adjudications that, as a

               practical matter, would be dispositive of the interests of non-party Class Members

               or which would substantially impair their ability to protect their interests; and




                                                 17
     Case: 1:20-cv-02348 Document #: 1 Filed: 04/15/20 Page 18 of 27 PageID #:18




        c.      Defendants acted or refused to act on grounds generally applicable to the

                proposed classes, thereby making final and injunctive relief appropriate with

                respect to Class Members.

        71.     Pursuant to Rule 23(c)(4), particular issues are appropriate for certification—

namely those described in paragraph 66 above—because resolution of such issues would

advance the disposition of the matter and the parties’ interests therein.

                                               CLAIMS1

                                              COUNT I
                            Strict Liability for Ultrahazardous Activity

        72.     Plaintiffs incorporate by reference their allegations in Paragraphs 1 through 71, as

though fully set forth herein.

        73.     One or more of the Defendants directly engaged in the demolition and disposal at

the Crawford Coal Plant site by way of planning and implementing the demolition and disposal

that occurred on April 11, 2020.

        74.     Defendants’ actions surrounding the demolition and disposal at the Crawford Coal

Plant site presented a high degree of risk of harm to the residents of and near Little Village,

including the named Plaintiffs and Class Members, and their property. As described throughout

this Complaint, the residents in and near Little Village, including the named Plaintiffs, had little

warning, if any, that the demolition and disposal was going to occur. The residents in and near

Little Village, including the named Plaintiffs and Class Members, had absolutely no warning that

the demolition and disposal would occur in the manner that Defendants conducted it, and which

included toxic debris and particulate matter being released into their community.

        1
         Pursuant to 42 U.S.C. Sec. 6972(b) and 40 C.F.R. Part 254, and promptly following the filing of
this Complaint, Plaintiffs intend to provide the requisite notice of their intent to further pursue claims
under the citizen suit provisions of the Resource Conservation and Recovery Act, 42 U.S.C. Sec.
6972(a)(1)(B), and the Toxic Substance Control Act, 15 U.S.C. Sec. 2619.


                                                   18
    Case: 1:20-cv-02348 Document #: 1 Filed: 04/15/20 Page 19 of 27 PageID #:19




          75.    The manner in which the demolition and disposal occurred, as detailed

throughout this Complaint, outweighed any potential value of removing the smokestack,

particularly at a time when the link between poor respiratory health and COVID-19 is a matter of

heightened concern.

          76.   Defendants are strictly liable for the injuries that occurred to the residents of Little

Village, including the named Plaintiffs in this matter.

          77.   Defendants are strictly liable for the property damage that occurred to the

residents of Little Village, including the property damage claimed by the named Plaintiffs in this

matter.

                                             COUNT II
                                             Negligence

          78.   Plaintiffs incorporate by reference their allegations in Paragraphs 1 through 77, as

though fully set forth herein.

          79.   Each of the Defendants knew or should have known of the toxicity of the

substances they were releasing into the neighborhood, the harmfulness of those substances and

particulate matter generally to human life and health, and the high likelihood that the

neighborhood-wide spread of such substances would result in serious damage to and diminution

in the value and enjoyment of the affected property.

          80.   Each of the Defendants knew or should have known of the close proximity of the

Plaintiffs’ properties and residences to the Crawford Coal Plant site.

          81.   Each of the Defendants knew or should have known that the demolition and

disposal would generate large amounts of dust laden with harmful substances, that such dust

would be geographically disseminated by wind, and that such dust would likely be carried to the

Plaintiffs’ properties and residences and expose the Plaintiffs if not adequately controlled.



                                                  19
    Case: 1:20-cv-02348 Document #: 1 Filed: 04/15/20 Page 20 of 27 PageID #:20




Defendant Hilco assured Little Village residents in a “Dear Neighbor” letter that those adequate

controls would be in place, making clear that Defendants understood them to be necessary.

“Protecting the health and safety of the Little Village community and local workers is very

important and our top priority,” Hilco wrote. “That’s why we have watering trucks, water

cannons, misting systems, fence liners, and other efforts on site to help control dust generated by

demolition or construction activities on site.”

       82.     Additionally, and/or alternatively, the Defendants were negligent in choosing the

method of demolition and disposal given the risks that method posed.

       83.     Each of the Defendants had a duty to prevent the release of such dust and

particulate matter from the Crawford Coal Plant site. Defendants owed Plaintiffs and Class

Members a duty of care, given that they are residents of and individuals with property interests in

the very neighborhood for whose benefit Defendants’ remediation work is taking place.

       84.     Each of the Defendants had a duty to promptly respond to known release of such

dust in a manner which would prevent further exposure to the harmful substances contained

therein, and otherwise protect Plaintiffs and their properties from the harmful effects of exposure

and contamination.

       85.     Each of the Defendants breached these duties by disregarding the requisite

standard of care in conducting the demolition and disposal, thus causing uncontrolled discharges

of dangerous dust into the environment and disposal of unknown quantities of harmful, toxic

substances on the Plaintiffs’ properties.

       86.     Each of the Defendants also breached its duty to timely warn Plaintiffs of the

threatened and actual contamination of Plaintiffs’ properties and the risk of personal harm due to

the Defendants’ discharge of such dust.




                                                  20
    Case: 1:20-cv-02348 Document #: 1 Filed: 04/15/20 Page 21 of 27 PageID #:21




       87.     As a result of Defendants’ negligent acts, Plaintiffs suffered physical and

emotional injuries, and other grievous and continuing damages as set forth above.

                                          COUNT III
                           Negligent Infliction of Emotional Distress

       88.     Plaintiffs incorporate by reference their allegations in Paragraphs 1 through 87, as

though fully set forth herein.

       89.     Defendants owed Plaintiffs and Class Members a duty of care, given that they are

residents of and individuals with property interests in the very neighborhood for whose benefit

Defendants’ remediation work is taking place.

       90.     Defendants’ conduct in carrying out the demolition and disposal fell far below the

applicable standard of care required for such sensitive and dangerous actions. Defendants’

conduct caused the uncontrolled discharge of dust laden with harmful substances, thus causing

Plaintiffs to be exposed to that particulate matter in their own home, endangering their health and

further causing such matter to be disposed on the Plaintiffs’ properties.

       91.     As a direct result of such exposure and disposal, Plaintiffs have suffered severe

emotional distress, causing them to alter their normal practices and behavior, and causing them

to constantly worry that their health has been impaired, and that their lives may be cut short.

       92.      Immediately after the incident, the Defendants acknowledged that their

misconduct, in the midst of a pandemic, caused anxiety and stress across the neighborhood.

                                           COUNT IV
                                            Nuisance

       93.     Plaintiffs incorporate by reference their allegations in Paragraphs 1 through 92, as

though fully set forth herein.




                                                21
    Case: 1:20-cv-02348 Document #: 1 Filed: 04/15/20 Page 22 of 27 PageID #:22




       94.     Defendants’ demolition and disposal of the Crawford Coal Plant site caused the

uncontrolled discharge of dust laden with harmful substances, which invaded the Plaintiffs’

properties. Plaintiffs did not consent to the entry of such materials onto their properties.

       95.     Defendants knew or should have known that they caused the disposal and

invasion of harmful dust on the Plaintiffs’ properties but have failed to remove such material

from the Plaintiffs’ properties.

       96.     Defendants’ uncontrolled discharge of the harmful dust and the disposal and

invasion thereof onto the Plaintiffs’ properties is unreasonable and unlawful. Such discharge,

disposal and invasion have substantially interfered with the lawful rights of Plaintiffs to use and

enjoy their properties and constitute a private nuisance.

       97.     Such discharge, disposal and invasion have injured Plaintiffs and Plaintiffs seek

damages for these injuries. Plaintiffs also seek injunctive relief, as described below.

                                             COUNT V
                                              Trespass

       98.     Plaintiffs incorporate by reference their allegations in Paragraphs 1 through 97, as

though fully set forth herein.

       99.     Defendants’ demolition and disposal caused the uncontrolled discharge of dust

laden with harmful substances, which invaded the property in which the Plaintiffs’ and Class

Members have an interest. Plaintiffs did not consent to the entry of such dust onto their

properties.

       100.    Defendants are aware that they caused the disposal and invasion of such harmful

dust on the Plaintiffs’ properties but have failed to remove the dust from the properties.

       101.    Defendants’ uncontrolled discharge of such dust and the disposal and invasion

thereof onto the Plaintiffs’ Properties is unreasonable and unlawful. Such discharge, disposal and



                                                 22
    Case: 1:20-cv-02348 Document #: 1 Filed: 04/15/20 Page 23 of 27 PageID #:23




invasion have substantially interfered with the lawful rights of Plaintiffs to use and enjoy their

properties and constitute an unlawful trespass.

                                           COUNT VI
                                        Assault & Battery

         102.   Plaintiffs incorporate by reference their allegations in Paragraphs 1 through 101,

as through fully set forth herein.

         103.   The manner in which the demolition and disposal of the Crawford Coal Plant site

was conducted on April 11, 2020, released dust and other particulate matter into the Little

Village community. Residents of Little Village, including the named Plaintiffs and Class

Members, were forced to breathe the dust and particulate matter. This action, taken willfully by

the Defendants in a manner described more fully throughout this Complaint, constituted contact

by the Defendants to which Plaintiffs did not consent.

         104.   In addition, this action, taken willfully by the Defendants in a manner described

more fully throughout this Complaint, caused Plaintiffs to be in reasonable apprehension of an

imminent, offensive contact with their persons to which they did not consent.

         105.   As a result of this harmful contact, Plaintiffs suffered damages, as described

above.

                                           COUNT VIII
                                             Title VI

         106.   Plaintiffs incorporate by reference their allegations in Paragraphs 1 through 106,

as though fully set forth herein.

         107.   On information and belief, one or more Defendants receive federal financial

assistance.




                                                  23
    Case: 1:20-cv-02348 Document #: 1 Filed: 04/15/20 Page 24 of 27 PageID #:24




       108.    These Defendants have maintained an intentionally discriminatory system by

deliberately exposing Plaintiffs and Class Members to the needlessly high risk of dangerous

particulate matter in and around their homes during a global pandemic, knowing that it could and

would result in widespread serious damage, whereas Defendants did not plan or carry out any

similarly dangerous demolitions in predominantly white neighborhoods.

       109.    These Defendants knew Little Village residents were particularly vulnerable to

the health consequences of their misconduct. For decades, Little Village residents have lived in

dangerous proximity to toxic sites and factories that contaminate the area. Furthermore,

brownfield sites, abandoned properties, toxic waterways, and dilapidated infrastructure

contribute to health disparities and limit opportunities for healthy activities that are safe and

accessible.

       110.    Given the clear difference in the treatment between the Little Village

neighborhood and other similarly situated white neighborhoods, the deliberate and intentional

decisions and actions of these Defendants in deliberately exposing Plaintiffs and Class Members

to dangerous particulate matter was the product of racial discrimination in violation of Title VI.

If Plaintiffs’ community had been predominately white, Plaintiffs and Class Members would

have been treated in the same manner as their predominantly white neighbors in Chicago and this

incident would not have occurred.

       111.    Studies, such as a 2002 Harvard School of Public Health study, have found that

Little Village residents, who are majority Latino, did not enjoy the same degree of protection

from environmental and health hazards as that provided to other communities.




                                                  24
    Case: 1:20-cv-02348 Document #: 1 Filed: 04/15/20 Page 25 of 27 PageID #:25




       112.    Title VI provides that no person in the United States shall, on the ground of race,

color, or national origin, be excluded from participation in, be denied the benefits of, or be

subjected to discrimination under any program or activity receiving federal financial assistance.

       113.    The foregoing misconduct constitutes intentional discrimination on the basis of

race, color, or national origin, with respect to participation in a program receiving federal

financial assistance, which is prohibited by Title VI.

       114.    The misconduct described in this Count was objectively unreasonable and was

undertaken intentionally, with malice, with reckless indifference to the rights of others, and in

total disregard of Plaintiffs’ and the Class Members’ rights.

       115.    As a result of Defendants’ misconduct described above, Plaintiffs’ rights have

been and continue to be violated. Plaintiffs have suffered and continue to suffer damages,

including physical, emotional, and economic injuries including distress, nuisance, property

damage, and other grievous and continuing damages as set forth above.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs Antonio Solis, Jose Solis, and Juan Rangel, on behalf of

themselves and on behalf of all Class Members, respectfully seek the following relief:

       116.    Certification of the Classes as requested herein;

       117.    Appointment of Plaintiffs as Class representatives and their undersigned counsel

as Class counsel;

       118.    An award of damages to Plaintiffs and members of the proposed Classes;

       119.    An award of pre-judgment and post-judgment interest to Plaintiffs and members

of the proposed Classes as permitted by law;




                                                 25
    Case: 1:20-cv-02348 Document #: 1 Filed: 04/15/20 Page 26 of 27 PageID #:26




       120.    An award of reasonable attorneys’ fees and costs of suit, including expert witness

fees, to the Plaintiffs and proposed Classes; and

       121.    Equitable, injunctive, and declaratory relief to the Plaintiffs and proposed Classes

requiring the Defendants to:

       a.      Provide all Little Village residents with particulate masks;

       b.      Provide all Little Village residents with high efficiency particulate air filters for

               their homes;

       c.      Conduct immediate testing and sampling of the air and residual dust to detect the

               presence of toxins and other chemicals potentially hazardous to human health;

       d.      Immediately and publicly disclose all information regarding the toxins and other

               compounds (i.e., the stack constituents) that comprised the plume;

       e.      Institute perimeter particulate matter monitoring at the fence line of the

               demolition site;

       f.      Install additional air quality monitors in all affected areas;

       g.      Stop work on demolitions and any construction activities until a revised

               containment plan has been presented to the Little Village community and

               approved by the community and the City;

       h.      Appoint monitors to supervise and enforce the containment plan prior to resuming

               demolition and construction activities;

       i.      Provide a full cleanup of all affected residences, businesses, and common areas;

       j.      Sweep the streets in all affected areas with sweepers that are PM10 and PM2.5

               certified;

       k.      Wash the exterior of buildings in all affected areas;




                                                 26
    Case: 1:20-cv-02348 Document #: 1 Filed: 04/15/20 Page 27 of 27 PageID #:27




       l.     Wash the streets and sidewalks in all affected areas;

       m.     Coordinate with the Chicago Bureau of Forestry to increase leaf coverage in the

              Little Village community before resuming demolition and construction activities;

       n.     Provide alternative housing for Little Village residents for the duration of the

              cleanup process; and

       o.     Provide funds for an independent third-party assessor to evaluate and provide

              estimates to Little Village property owners regarding property damage and

              diminution in property value.

       122.   Any and all additional relief that the Court deems just and proper.

                                   JURY TRIAL DEMAND

       123.   Plaintiffs demand a jury trial on all claims so triable.



DATED: April 15, 2020                                RESPECTFULLY SUBMITTED,

                                              BY:    /s/ Steve Art
                                                     One of Plaintiff’s Attorneys
Jon Loevy
Michael Kanovitz
Steve Art
Scott Rauscher
Cindy Tsai
Julie Goodwin
Danielle Hamilton
Renee Spence
John Hazinski
LOEVY & LOEVY
311 N. Aberdeen, 3rd Floor
Chicago, Illinois 60607
(312) 243-5900
steve@loevy.com




                                                27
